DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
Information Disclosure Statement
The information disclosure statements filed on 06/16/2020, 05/03/2021, 09/01/2021, 09/27/2021 and 10/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner
Status of Claims
Claims 1-10 remain pending in this application and are in condition for allowance.  Claims 11-13 are canceled via an Examiner's amendment (see below). 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sunil Raval on 06/16/2022.  This application is amended as follows (see strikethrough and underline below).
Claims 11-13 are canceled.
Examiner’s Statement of Reason for Allowance
Claims 1-10 are allowed.  The following is an examiner’s statement of reasons for allowance:  Regarding claim 1, Crawford (Pub. No. 2005/0119627) is the closet prior art in that Crawford teaches:
A safety needle device (12, Fig. 1), comprising: a housing (12, Fig. 1) configured to couple to a syringe (see [0029]), the housing (30) having a proximal end (32, Fig. 2), a distal end (34, Fig. 2), and a housing body (body of 30); a needle hub (48, Fig.  disposed on the proximal end of the housing; a needle cannula (20, Fig. 2) attached to the needle hub (48, Fig. 5); an activation latch (50, Fig. 1) disposed on an outer surface of the housing body (outer surface of 30, see Fig. 1, see [0036]); a retractable sheath (70, Fig. 1) on an inner surface of the housing body (inner surface of 30, see Figs. 1 and 5-6 and [0039]), the retractable sheath (70) having a proximal end (proximal end, Fig. 12 below) and a distal end (distal end, Fig. 12 below), a retention shelf (80, see Fig. 12) disposed on the proximal end (proximal end, Fig. 12 below) of the retractable sheath (70, see Fig. 1 illustrating 58 disposed on 70); a lockout latch (90, Fig. 13) disposed on retractable sheath (70, see Fig. 12) to cover a distal tip (28) of the needle cannula; (20, see Fig. 12 and [0043]) the retention shelf (80) releasably engaged to the activation latch (50) in an initial position (position of 80 in Fig. 1 and [0041]), wherein the initial position (position of 80 in Fig. 1) partially exposes (see Fig. 1)the distal tip (28) of the needle cannula (20); and a spring element (60, Fig. 1) disposed in the housing body (30) and attached to the distal end (distal end, Fig. 12 below) of the retractable sheath (70, it should be noted that all of the components of the device are either directly or indirectly attached).
Examiner’s Annotated Fig. 12
[AltContent: textbox (proximal end)][AltContent: textbox (distal end)][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    291
    704
    media_image1.png
    Greyscale



However, Crawford does not teach “a slider element position in a longitudinal slot disposed over the activation latch, the longitudinal slot having a forward slot end and a rear slot end”and it would not have been obvious to one of ordinary skill in the art to modify the device disclosed by Crawford to include the aforementioned allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783